Order, Supreme Court, New York County (Carol R. Edmead, J.), entered July 27, 2010, which, in an action for personal injuries, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion for summary judgment was properly denied as untimely (see Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648, 652 [2004]). Defendant’s excuse that it failed to timely file its motion due to the misplacement of a necessary affidavit does not *579demonstrate “good cause” within the meaning of CPLR 3212 (a) (see Perini Corp. v City of New York [Department of Envtl. Protection], 16 AD3d 37, 40 [2005]). Even if we were to excuse defendant’s tardiness, we would still be constrained to deny the motion, due to the presence of numerous issues of fact precluding summary judgment. Concur — Mazzarelli, J.E, Sweeny, Acosta, Renwick and DeGrasse, JJ.